                   Case 3:19-cr-00603-WHA Document 88 Filed 07/17/20 Page 1 of 5




               1 JEFFREY L. BORNSTEIN – 099358
                 AMY XU – 330707
               2 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               3 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
               4 Facsimile: (415) 433-7104
                 Email:        jbornstein@rbgg.com
               5
                 Attorneys for Defendant
               6 HERNAN PADILLA-LANDA
               7
               8
               9                        UNITED STATES DISTRICT COURT
              10      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
              11
              12 UNITED STATES OF AMERICA,,               Case No. 19-cr-00603-WHA
              13           Plaintiff,                     RESPONSE TO UNITED STATES’
                                                          SENTENCING MEMORANDUM
              14      v.
                                                          Judge: Hon. William Alsup
              15 HERNAN PADILLA LANDA,,                   Date: July 21, 2020
                                                          Time: 2:00 p.m.
              16           Defendant.
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                             Case No. 19-cr-00603-WHA
[3578635.6]                     RESPONSE TO UNITED STATES’ SENTENCING MEMORANDUM
                     Case 3:19-cr-00603-WHA Document 88 Filed 07/17/20 Page 2 of 5




               1                                      INTRODUCTION
               2         Defendant Hernan Padilla-Landa submits this response to the government’s
               3 Sentencing Memorandum, ECF No. 85. While it may be appropriate in many cases for a
               4 short prison sentence as the government recommends here, there are strong reasons why
               5 the Court should vary downward to a time served sentence as we have argued and as the
               6 Probation Officer has recommended. See Presentence Report (“PSR”), July 7, 2020,
               7 ECF No. 78. These include: Mr. Padilla-Landa’s family responsibilities and the collateral
               8 consequences even a short period of incarceration will have on his family; his current
               9 stable employment which he will likely lose if he is incarcerated; the personal risks to him
              10 from COVID-19 for any period of incarceration; and the trajectory of positive behavior he
              11 has demonstrated while on pretrial release. We submit that a time served sentence
              12 followed by three years of supervised release and a special assessment of $100 is sufficient
              13 but not greater than necessary to satisfy all of the sentencing factors underlying 18 U.S.C.
              14 § 3553(a).
              15 Offense Conduct
              16         The charge in this case is possession of a firearm with an obliterated serial number
              17 in violation of 18 U.S.C. 922(k). While Mr. Padilla-Landa did possess a firearm and later
              18 sold it, he did not set out to do so. The November 1, 2019 sale was arranged by the
              19 government’s Confidential Informant (“CI”) through a co-defendant, who offered it to
              20 Mr. Padilla-Landa at a time when he was injured and unemployed. See PSR ¶¶ 9-10.
              21 Mr. Padilla-Landa was also minimally involved in a February 28, 2019 sale of a firearm as
              22 an unpaid favor to a friend. See id. at ¶ 48. Even the government recognizes Mr. Padilla-
              23 Landa’s limited role in the plea bargain it made, thereby allowing him to plead to
              24 possession and not sale of the weapon.
              25         Mr. Padilla-Landa did not have a marijuana grow, and what he said was an attempt
              26 to try to make himself “sound more impressive to the CI.” Id. at ¶ 12. He was shot when
              27 he went to buy marijuana for personal use from an unknown source who tried to rob him
              28 and then had to take time off from work. Id. He still suffers from the gunshot wounds to

                                                              1                   Case No. 19-cr-00603-WHA
[3578635.6]                          RESPONSE TO UNITED STATES’ SENTENCING MEMORANDUM
                     Case 3:19-cr-00603-WHA Document 88 Filed 07/17/20 Page 3 of 5




               1 his chest and abdomen as a result, and at times has difficulty breathing due to these
               2 injuries. Id. at ¶ 41.
               3 Mr. Padilla-Landa Deserves a Second Chance
               4         Mr. Padilla-Landa is incredibly remorseful for his misconduct and regrets the pain
               5 and suffering he has inflicted on his family as a result. See id. at ¶ 17. Far from having an
               6 extensive criminal history, Mr. Padilla-Landa “has never served a custodial sentence and
               7 has only one conviction for a misdemeanor offense.” Id. at ¶ 79. Compared to this
               8 minimal criminal history, any felony conviction would necessarily seem to be “increasing
               9 in severity” as argued by the government. See ECF No. 85 at 4. Involvement in a teenage
              10 scuffle and a misdemeanor conviction in 2015 should not be reasons to impose a custodial
              11 sentence here when considered against the totality of the circumstances and the sentencing
              12 factors that the Court must consider. See PSR at ¶¶ 28-35 (describing Mr. Padilla-Landa’s
              13 criminal history score of one). Mr. Padilla-Landa’s exemplary behavior while on pretrial
              14 release shows that he understands the severity of his conduct and does not require
              15 incarceration to deter him from future criminal activity.
              16 The Court Should Follow the Probation Officer’s Sentencing Recommendation.
              17         The variance suggested by the Probation Officer makes sense in this case. There
              18 are three principal reasons:
              19         1.         Collateral Consequences Weigh Against Even a Short Term of
                                    Incarceration For Mr. Padilla-Landa.
              20
              21         There are substantial collateral consequences for even a short term of incarceration
              22 to Mr. Padilla-Landa’s family. He will not be able to work at a time when his fiancée is
              23 expecting their third child and cannot work, and incarceration would likely lead to
              24 Mr. Padilla-Landa’s loss of employment. While deterrence is a laudable goal, Mr. Padilla-
              25 Landa stands before this Court as a humbled person who is doing his best to make amends
              26 for his terrible decisions. Sending Mr. Padilla-Landa to prison even for the short time
              27 recommended by the government will only make it harder on his family with only a
              28 minimal theoretical deterrent effect.

                                                              2                   Case No. 19-cr-00603-WHA
[3578635.6]                          RESPONSE TO UNITED STATES’ SENTENCING MEMORANDUM
                     Case 3:19-cr-00603-WHA Document 88 Filed 07/17/20 Page 4 of 5




               1         2.        Mr. Padilla-Landa Has Underlying Conditions That Make Him
                                   Susceptible to COVID-19.
               2
               3         Mr. Padilla-Landa has asthma and still suffers from residual effects after being shot,
               4 including having difficulty breathing—factors which put him at high risk for COVID-19 if
               5 he is incarcerated. See PSR ¶¶ 41, 45. The COVID-19 outbreak is rampant in jails and
               6 prisons, including many Federal Bureau of Prisons facilities, and any time in custody could
               7 be devastating to Mr. Padilla-Landa given his higher risk factors. During this
               8 unprecedented time, courts in this circuit have sought to avoid incarcerating nonviolent
               9 individuals who face a high risk for contracting COVID-19. See, e.g., United States v.
              10 Fowler, No. 17-CR-00412-VC-1, 2020 WL 3034714 (N.D. Cal. June 6, 2020) (granting
              11 compassionate release to inmate with chronic asthma); United States v. Padilla, No. 19-
              12 CR-03331-GPC, 2020 WL 3100046, at *6 (S.D. Cal. June 11, 2020) (granting
              13 compassionate release to nonviolent inmate with minimal criminal history and underlying
              14 health conditions).
              15         3.        Mr. Padilla-Landa Has Shown Substantial Improvement and
                                   Growth While on Pretrial Release.
              16
              17         Mr. Padilla-Landa has demonstrated his commitment and drive to change while on
              18 pretrial release. He asks this Court for the opportunity to “turn the page” so that he may
              19 continue to demonstrate that he is worthy of the sentencing recommendation made by the
              20 Probation Officer in her report. While Mr. Padilla-Landa had a rough several months in
              21 2019, he understands the severity of his actions and has the full support of his family and
              22 community to guide his future behavior. The character letters in support of Mr. Padilla-
              23 Landa describe his hard-working nature and overall kindness. In compliance with his
              24 conditions of release, he no longer smokes marijuana and has full-time employment
              25 despite the economic impact of the current pandemic. Mr. Padilla-Landa wants very much
              26 to make amends and prove he is worthy of a second chance.
              27         Perhaps the most illustrative way to understand Mr. Padilla-Landa’s commitment to
              28 do better is contained in the heartfelt statement he made to the Probation Officer about

                                                              3                   Case No. 19-cr-00603-WHA
[3578635.6]                          RESPONSE TO UNITED STATES’ SENTENCING MEMORANDUM
                     Case 3:19-cr-00603-WHA Document 88 Filed 07/17/20 Page 5 of 5




               1 how the trauma of being arrested at home was so terrifying to his daughters, and how his
               2 arrest has so moved and devastated him as well.
               3         My behavior has negatively affected my family members, who depend on me
                         and now worry about me. The police arrested me during an early morning raid
               4         at our house. During the raid, the police officers threw flash grenades at our
                         house and placed family members in the backseat of the police car, which was
               5         terrifying for my [partner’s] young children. My [partner’s] children have
                         been traumatized by that experience, and since the incident, they are frightened
               6         whenever they see police officers. I also understand that my actions negatively
                         affect society by making it easier for other people to get unauthorized access
               7         to firearms.
               8 PSR ¶ 17. Mr. Padilla-Landa is absolutely committed to avoiding actions in the future that
               9 will in any way put his family, and the new baby they are expecting next month, in harm’s
              10 way. We ask this Court to allow Mr. Padilla-Landa to continue to work hard to provide for
              11 his family, and to allow him to get help for his drug and mental health issues through
              12 counseling.
              13                                        CONCLUSION
              14         Sending Mr. Padilla-Landa to even a short term of imprisonment under these
              15 circumstances is overly harsh and not necessary to accomplish all of the sentencing
              16 objectives underlying 18 U.S.C. § 3553(a). We strongly urge the Court to adopt the
              17 sentencing recommendation in the Presentence Report and impose a sentence of time
              18 served, three years of supervised release on the recommended conditions, and a special
              19 assessment of $100.
              20                                         Respectfully submitted,
                   DATED: July 17, 2020
              21                                         ROSEN BIEN GALVAN & GRUNFELD LLP
              22
              23                                         By:    /s/ Jeffrey L. Bornstein
              24                                              Jeffrey L. Bornstein
                                                              Amy Xu
              25                                         Attorneys for Defendant
                                                         HERNAN PADILLA-LANDA
              26
              27
              28

                                                             4                   Case No. 19-cr-00603-WHA
[3578635.6]                         RESPONSE TO UNITED STATES’ SENTENCING MEMORANDUM
